Citation Nr: 1020700	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection sinusitis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a hearing in Washington, DC in September 2008 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

In December 2008 the Board remanded the issue for further 
development.  Some of the requested development has been 
completed and the Board now continues with its review of 
those issues.  The remaining development is discussed in the 
remand section below.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sinusitis is attributable to service.  


CONCLUSION OF LAW

Sinusitis was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service treatment records do not reveal any complaints, 
findings, treatment, or diagnosis of any sinus problems.  The 
Veteran did not indicate he suffered from any sinus problems, 
and specifically denied such on his separation examination.  
He was separated from service in May 1969.

Post-service, a September 1975 private treatment record 
indicated that the Veteran had sinus draining.

A January 1978 x-ray showed the left maxillary antrum was 
well aerated and appeared to be clear.  There was 
opacification of the right maxillary antrum compatible with 
chronic sinusitis.  Ethmoidal and frontal sinuses were within 
normal limits.

The Veteran was afforded a VA examination in March 2006.  The 
Veteran reported that his sinusitis was caused by exposure to 
agents while a test participant in Edgewood Arsenal.  The 
examiner reviewed the Veteran's claims file and stated that 
the Veteran did not have any inservice treatment for 
sinusitis.  The Veteran reported constant postnasal drip, 
pressure in his forehead, and headaches ranging from a three 
to six on a one to ten scale.  The Veteran stated that he 
must constantly clear his throat when serving as a Baptist 
minister.  He did not have a history of nasopharyngeal 
neoplasm.

Upon examination the Veteran had mildly small nostrils 
congenitally.  The turbinates were not visible.  There was no 
inflammation of the nasal mucosa.  There was some pain and 
pressure over the sinuses.  There was some periorbital 
darkening of the skin.  The Veteran's mouth and pharynx were 
free of lesions and external auditory canals and tympanic 
membranes were normal.  There was no nasal septal deviation.  
The examiner diagnosed the Veteran with chronic rhinitis and 
chronic sinusitis.  He stated that to resolve the question of 
whether or not the Veteran's rhinitis and chronic sinusitis 
was caused by the medical experiments during service would 
require resorting to mere speculation.

The Veteran was afforded another VA examination in March 
2009.  The Veteran reported that his sinus condition began in 
1969 and his symptoms included itchy, watery eyes, 
rhinorrhea, sore throat, postnasal drainage, nasal 
congestion, and reddened sclerae.  He had two operations in 
the early 1970s and has been treated with antibiotics at 
times.  The examiner conducted a physical examination.  He 
stated that the Veteran's treatment records revealed 
documentation of treatment for sinus drainage and that the 
Veteran's treatment appeared to be consistent with chronic 
sinusitis.  The examiner stated that it was her opinion that 
the Veteran's chronic sinusitis was most likely related to 
his time in service.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  

This does not mean, however, that lay evidence is necessarily 
always sufficient to identify a medical diagnosis, but rather 
only that it is sufficient in those cases where the lay 
person is competent and does not otherwise require 
specialized medical training and expertise to do so, i.e., 
the Board must determine whether the claimed disability is a 
type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, 
to specifically include varicose veins, tinnitus, and flat 
feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A 
claimant generally is not competent to diagnose his mental 
condition; he is only competent to identify and explain the 
symptoms that he observes and experiences.  Clemons v . 
Shinseki, 23 Vet. App. 1 (2009).

The Veteran is competent to report sinus symptoms and has 
credibly done so.  Further, although one VA examiner was 
unable to provide a medical opinion, the VA examiner in March 
2009 attributed currently diagnosed sinusitis to service.  
The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion).  Thus, both the probative lay and 
medical evidence date the onset of sinusitis to service.  

Accordingly, the Veteran is entitled to service connection 
for chronic sinusitis.


ORDER

Service connection for sinusitis is granted.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension.  The Veteran's claim was remanded in December 
2008 for, among other things, a medical opinion regarding the 
etiology of his hypertension, to include whether it was 
caused or aggravated by his service-connected diabetes 
mellitus disability.  The remand order specifically stated 
that the examiner should state the medical probabilities that 
the Veteran's hypertension was manifest within the first year 
after the Veteran separated from service, was related to 
service, or was proximately due to or the result of the 
service-connected disabilities.

The examiner stated that the Veteran's hypertension was not 
secondary to his diabetes mellitus.  The examiner did not 
address whether hypertension was manifest within a year of 
service or directly related to service nor did the examiner 
provide an opinion regarding aggravation.  The Court has held 
"that a remand by . . . the Board confers on the Veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As such the claim must be remanded for a new 
examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
hypertension.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any indicated tests should be 
accomplished.  The examiner should opine 
as to the following inquiries: 

(A) whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that hypertension had 
its clinical onset during service or is 
related to any in-service disease, 
event, or injury; and should also opine 
as to whether it was initially manifest 
within the first post-service year.  

(B) whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any hypertension is 
permanently aggravated by the Veteran's 
service-connected diabetes mellitus. 

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, AMC should return 
the case to the examiner for completion of 
the inquiry.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


